REASONS FOR ALLOWANCE
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Claim Interpretation
	For clarity of the record, Examiner wishes to point out that the recited “packet switching device” of independent claim 16 is being interpreted under 35 U.S.C. 112(f).
	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
	In the instant case, the limitation “a packet switching device coupled to one or more MMEs configured for receiving ciphered packets from the one or more MMEs” (A) uses a generic placeholder (“device”) - “packet switching” - is not being construed as a structural modifier, (B) is being modified by functional language, “configured for receiving ciphered packets from the one or more MMEs,” and (C) is not recited as including any structure.  While Examiner appreciates that MMEs are typically structural hardware components in LTE technologies, nevertheless the MME is not actually positively recited as being part of said “packet switching device”.  Therefore, the aforementioned limitation satisfies each of the prongs of the three-prong test and meets the requirement for treatment under 112(f).	A review of instant Specification will show that the recited “packet switching device” is indeed disclosed as a hardware component, such as a network router and/or filter capable of monitoring and directing data packets.  More particularly, page 12, lines 14-16 of Applicant’s instant Specification recites, “Examples of the packet switching device 212 include network routers and filters capable of monitoring and directing data packets, such as the NGENIUS 1500 produced by NetScout Systems, Inc. of Westford, Mass” (Recited from Applicant’s instant Specification, page 12, lines 14-16).	Thus independent claim 16 satisfies the definiteness and written description requirements of 35 U.S.C. §§ 112(b) and 112(a), respectively.
	Furthermore, in interpreting the currently allowed claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the closest prior art of record.
	ZAVESKY et al. (United States Patent Application Publication No. US 2019/0342187 A1), hereinafter “ZAVESKY,” discloses systems and methods for automated virtual network function modification using replicated environments and functions to measure and test modified functions against one another before implementation (See ZAVESKY, Abstract).	More particularly, FIGS. 1A and 1B illustrate an environment for systems which can be include host systems, guest systems, or orchestration systems.  In an example, VNFs implemented on such environments can include a virtual Mobility Management Entity (vMME), a virtual System Architecture Evolution with Packet Data Network Gateway and Serving Gateway (vSAEGW), a virtual Home Subscriber Server (vHSS), a virtual Diameter Routing Agent (vDRA), virtual firewall (vFW), virtual router (v-Router), et cetera, and other virtualized functions supporting wireless networks.  For example, a vMME can be defined in terms of mobility management entity (MME) functions or subcomponents, each of which is supported alone or in combination by one or more VMs 104 (which can be dedicated or shared VMs actively engaged or available in standby).  ZAVESKY teaches that VMs 104 are supported by resources 108 of hardware platform 106 and/or other hardware platform.  CPU time from resources 108 is allocated to VMs 104 for the vMME (ZAVESKY, FIGS. 1A and 1B, paragraphs [0032]-[0033]).
	Cox et al. (United States Patent Application Publication No. US 2016/0255013 A1), hereinafter “Cox,” discloses systems and methods for dynamic resource management for load balancing within network packet communication systems.  In part, the disclosed embodiments receive operating performance information associated with processing systems within the packet network communication system, generate sets of load balancing rules based upon the operating performance information to adjust load balancing resources within the network packet communication system, apply the sets of load balancing rules to different load balancers within the network packet communication system, and use the load balancers to determine how packets are distributed within the network packet communication system.  In addition, processing system resources can also be adjusted based upon operating performance information received with respect to the processing systems and load balancers.  Matrix load balancing can also be used along with the dynamic resource management to facilitate control load balancers within the network packet communication system (See Cox, Abstract).	In particular, Cox discloses a block diagram of an example embodiment 600 where matrix load balancing is applied to processing systems within an LTE network.  For the given embodiment 600, Cox teaches that the different processing levels are represented by a group of MMEs, a group of SGWs, and a group of PGWs.  Input network packets 602 are received by a first load balancer 502.  The load balancer 502 provides load balancing at a first level of processing among a first group of processing systems 604A, 604B, 604C . . . that operate to provide MME operational functionality for this first level of processing.  A second load balancer 506 receives input packets 606, and the second load balancer 506 provides load balancing at a second level of processing among a second group of processing systems 608A, 608B, 608C . . . that operate to provide SGW operational functionality for this second level of processing.  A third load balancer 510 receives packets from the processing system 608A, and the third load balancer 510 provides load balancing at a third level of processing among a third group of processing systems 612A, 612B, 612C . . . that operate to provide PGW functionality for this third level of processing (See Cox, FIG. 6, paragraph [0051]).	In addition, Cox discloses a block diagram (See FIG. 7) of an example embodiment 700 where matrix load balancing is applied to a VM environment within an LTE network.  For this embodiment 700, Cox teaches that the different processing levels are represented by a virtual environment 702 for a group of VM platforms operating as SGWs and a virtual environment 706 for a group of VM platforms operating as PGWs.  Furthermore, for the example embodiment 700 depicted, a number of processing system platforms 410, such as blade servers that include VM host hardware systems 300, are connected to an external communication network 401 and to each other through a switch 412.  For the example embodiment 700 depicted, the processing system platforms 410 are configured into three groups as indicated by nodes 411, 413, and 415.  A load balancer 502 can also be provided to distribute packets among the different processing system platforms 410.  The processing system platforms 410 within each group can be managed together to provide virtual processing resources as part of the network packet communication system.  For the example embodiment depicted, one group 716 of processing system platforms 410 is used to host a VM environment 706 that includes virtual machine (VM) platforms 708A, 708B . . . 708C operating as SGW1, SGW2 . . . SGW(N) respectively.  The VM environment 706 also includes virtual SGW load balancer 506.  One other group 714 of processing system platforms 410 is used to host the VM environment 702 that includes virtual machine (VM) platforms 704A, 704B . . . 704C operating as PGW1, PGW2 . . . PGW(N) respectively.  The VM environment 702 also includes the virtual PGW load balancer 510.  An additional group 718 of processing system platforms 410 is used to host a virtual matrix load balancer controller 520 (See Cox, FIG. 7, paragraph [0053]).	Moreover, FIG. 13 is a block diagram of an example embodiment 1300 for resource manager 1325 included as part of a matrix load balancer controller 520 within a network packet communication system.  The resource manager 1325 receives resource control messages 1322 from a KPI (Key Performance Indicator) processor 1320 and uses the resource control messages 1322 to include resource adjustments within the control messages sent to the load balancers at various processing levels.  Cox teaches that these resource adjustments allow an upwards increase in load balancing and/or processing resources or a downwards decrease in the load balancing and/or processing resources.  For the embodiment 1300 depicted, load balancer 1302 can be adjusted using the control messages 1312 to provide Z different load balancers or load balancer instances (e.g., xZ control).  Similarly, load balancer 1304 can be adjusted using the control messages 1314 to provide M different load balancers or load balancer instances (e.g., xM control).  Further, load balancer 1306 can be adjusted using the control messages 1316 to provide N different load balancers or load balancer instances (e.g., xN control).  Each of the load balancers can further adjust the number of processing resources to which they distribute packets.  Cox further notes that these load balancing and/or processing resource adjustments can be made independent of or in combination with the matrix load balancing embodiments described above that generate load balance parameter matrices and apply rules based upon these matrices to the load balancers to adjust their operation and how they distribute packets among the processing systems to which they are attached (See Cox, FIG. 13, paragraph [0066]).
	However, the prior art of records, individually or in combination, fail to explicitly teach or render obvious the features and limitations of the broadest independent claim (method claim 1), including receiving ciphered packets in a packet switching device from one or more MMEs; sending each of the received ciphered packets from the packet switching device to each of the plurality of clustered VMs; receiving, in each of the plurality of clustered VMs, the ciphered packets sent from the packet switching device; deciphering, in each of the plurality of clustered VMs, the received ciphered packets; extracting metadata from the deciphered packets in each of the plurality of clustered VMs; retaining deciphered packet information, based upon analysis of extracted metadata, at each individual respective VM of the plurality of clustered VMs wherein the retained packet information is associated with an individual subscriber assigned to a respective VM retaining the packet information; and discarding deciphered packet information at each individual respective VM of the plurality of clustered VMs wherein the discarded packet information is associated with one or more subscribers not assigned to a respective VM discarding the packet information.	Independent claim 16 is narrower in scope than independent claim 1, as independent claim 16 performs limitations substantially as described in method claim 1 and also contains additional features than method claim 1; therefore, it is also allowed.
	Dependent claims 2-15 and 17-20 further limit the allowed independent claims 1 and 16, respectively; therefore, they are also allowed.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441